DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 Response to Amendment
The amendment filed 04/13/2022 has been entered. Applicant has amended claims 1 and 18. Applicant has cancelled claim 17. Applicant has not added any new claims. Claims 1-10, 12-16, and 18 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 9-17, filed 04/13/2022, with respect to the rejection(s) of claim(s) 1-7, 12, and 16-17 under 35 U.S.C. 102(a)(1) and claims 8-10, 13-15, and 18 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claims 1 and 18.
	Regarding the optical fiber…
	Applicant argues that the light guide of Komi does not extend along one side of the illumination unit, bend to entirely cross an axial line, and end proximate to the illumination window of the oblique end surface.
	The examiner notes that Sakamoto teaches the amended limitation seen in claim 17 (and similar claim 18).
	The claim only states an axial line. The does not state that the axial line is a central axial line, but only that the distal-most end of the tip forms an oblique angle with it. Therefore, the axial line can be any longitudinal line within the endoscope. 
	Sakamoto shows a light guide (19) that extends in the hard portion (10) along a side corresponding to the distal-most end (see examiner’s annotated Fig. 1 below). The claim does not state how “a side” corresponds to the distal-most end, only that it is “a side corresponding to the distal-most end”. In addition, the claim does not state that the optical fiber extends along one side of the illumination unit. The Merriam Webster dictionary defines “corresponding” as related. Fig 1 shows that the side along which the light guide extends is related to the distal-most end, and therefore is “a side corresponding to the distal-most end”. The light guide begins on one side of the axial line, as seen in examiner’s annotated Fig. 1, and “bends to entirely cross” to the other side of the axial line, and ends at the illumination window (18) of the oblique surface (10A). As a result, the radius of curvature of the bent portion of the light guide increases. Therefore, Komi, in combination with Sakamoto, teaches amended claim 1 (and similarly amended claim 18).

    PNG
    media_image1.png
    640
    1102
    media_image1.png
    Greyscale
 
Claim Objections
Claims 1, 5, 13, and 18 are objected to because of the following informalities:  
Claim 1 recites “and in a cross-sectional view of the oblique-viewing endoscope”. The examiner believes “and wherein in a cross-sectional view of the oblique-viewing endoscope” are the correct words to use here.
Claim 5 “an illumination optical axis of the is approximately perpendicular”. The examiner believes that “an illumination optical axis of the optical fiber is approximately perpendicular” are the correct words to use here.
Claim 13 recites “ends on the first side of the axial”. The examiner believes “ends of the first side of the axial line” are the correct words to use here.
Claim 18 recites “an illumination window, wherein”. The examiner believes “an illumination, and wherein” are the correct words to use here.
Claim 1, 12, and 18 recite “corresponding to the distal-most end”. The examiner believes “corresponding to the distal-most end of the tip” are the correct words to use here.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over JPH11276424A to Komi in view of JP H09122071 A to Sakamoto et al. (hereinafter “Sakamoto”).
Regarding claim 1, Komi discloses in Fig. 1 an oblique-viewing endoscope, comprising: 
	a hard portion arranged at a tip of the oblique-viewing endoscope (Fig. 2- tip forming portion 2c), the tip extending to a distal-most end along an axial line of the oblique-viewing endoscope (See examiner’s annotated Fig. 2 and central axis A1), the hard portion including an oblique end surface (Fig. 2-inclined flat surface portion 4), the oblique end surface extending from the distal-most end of the tip at an oblique angle with respect to the axial line of the oblique-viewing endoscope (see examiner’s annotated Fig. 2), the oblique end surface including an imaging window and an illumination window (Fig. 2- illumination portions 5 and observation portion 6; [0012]- an illuminating unit including an illuminating lens…an objective lens is attached to the observing unit); 
	a camera configured to image through the imaging window from a space inside the hard portion (Fig. 2-solid-state image pickup device 24); and 
	an optical fiber configured to illuminate light through the illumination window from the space inside the hard portion (Fig. 7-light guide 31; [0012]- a light guide made of an optical fiber bundle is attached to each illuminating unit), 
	wherein each of the imaging window and the illumination window is arranged on the oblique end surface with the imaging window being closer to the distal-most end of the tip of the oblique-viewing endoscope than the illumination window (Fig. 3- observation portion 6; the examiner notes that the bottom of observation portion 6 is lower than the bottom of illumination portions 5 and therefore closer to the distal-most end), and 
	in a cross-sectional view of the oblique-viewing endoscope, the optical fiber extends in the hard portion along a side corresponding to the distal-most end, bends, and ends proximate to the illumination window of the oblique end surface, which is further from the distal-most end of the tip than the imaging window on the oblique end surface, for increasing a radius of curvature of a bent portion of the optical fiber (Fig. 7- light guide 31).

    PNG
    media_image2.png
    633
    802
    media_image2.png
    Greyscale

Komi does not expressly teach the optical fiber bends to entirely cross the axial line.
However, Sakamoto teaches of an analogous endoscopic device (Fig. 1) including a hard portion arranged at a tip of the oblique-viewing endoscope (Fig. 1 - tip portion 10), the tip extending to a distal-most end along an axial line of the oblique-viewing endoscope (See examiner’s annotated Fig. 1), the hard portion including an oblique end surface (Fig. 1- distal end surface 10A), the oblique end surface extending from the distal-most end of the tip at an oblique angle with respect to the axial line of the oblique-viewing endoscope ([0009]- , an electronic endoscope 10 as a scope is attached with an objective lens 12 such that the distal end surface 10A faces obliquely upward and the entrance window is exposed on the distal end surface 10A), the oblique end surface including an imaging window (Fig. 1- objective lens 12) and an illumination window (Fig. 1- irradiation window 18); 
	a camera configured to image through the imaging window from a space inside the hard portion (Fig.1 - CCD 14); and 
	an optical fiber configured to illuminate light through the illumination window from the space inside the hard portion (Fig. 1- light guide 19), 
	in a cross-sectional view of the oblique-viewing endoscope (Fig. 1), the optical fiber (Fig. 1- light guide 19) extends in the hard portion along a side corresponding to the distal-most end (see examiner’s annotated Fig. 1), bends to entirely cross the axial line (see examiner’s annotated Fig. 1), and ends proximate to the illumination window of the oblique end surface (Fig. 1- irradiation window 18) , for increasing a radius of curvature of a bent portion of the optical fiber (Fig. 1).

    PNG
    media_image3.png
    510
    878
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical fiber of Komi to entirely cross an axial line, as taught by Sakamoto.  It would have been advantageous to make the combination in order to reduce the diameter of the endoscope ([0021] of Sakamoto).
The modified device of Komi in view of Sakamoto will hereinafter be referred to as modified Komi.
Regarding claim 2, modified Komi teaches the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the camera is disposed at a position that is distant from the imaging window in a direction perpendicular to the oblique end surface (Fig. 2-solid-state image pickup device 24).
Regarding claim 3, modified Komi teaches the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the camera is disposed in such a manner that an optical center axis of the camera is approximately perpendicular to the oblique end surface (Fig. 2 – axis A2; [0020] - the axis A2 coincides with the optical axis of the objective lens group 21, and is hereinafter referred to as the optical axis A2).
Regarding claim 4, modified Komi teaches the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the optical fiber is disposed at a position that is distant from the illumination window in a direction perpendicular to the oblique end surface (Fig. 7- light guide 31).
Regarding claim 5, modified Komi teaches the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the optical fiber is disposed in such a manner that an illumination optical axis of the is approximately perpendicular to the oblique end surface (Fig. 7- light guide 31).
Regarding claim 6, modified Komi teaches the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the camera is disposed in such a manner that an optical center axis of the camera is approximately parallel with an illumination optical axis of the optical fiber (Fig. 3- observation portion 6 & illumination portions 5).
Regarding claim 7, modified Komi teaches the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the optical fiber is a line-shaped light guide member (Fig. 7- light guide 31) and includes a bent portion that is bent along the axial line of the oblique-viewing endoscope in the space inside the hard portion (Fig. 7- light guide 31), and the camera is disposed closer to the distal-most end of the tip of the oblique-viewing endoscope than the bent portion (Fig. 9-solid-state image pickup device 24).
Regarding claim 12, modified Komi teaches the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the distal-most end includes a distal-most end surface, the distal-most end surface being orthogonal to the axial line of the oblique-viewing endoscope (see examiner’s annotated Fig. 2 and central axis A1).

    PNG
    media_image2.png
    633
    802
    media_image2.png
    Greyscale

Regarding claim 13, modified Komi teaches the oblique-viewing endoscope according to claim 12, but Komi does not expressly teach wherein, in a direction orthogonal to the distal-most end surface, the imaging window and the illumination window are arranged on a first imaginary line, the first imaginary line being orthogonal to the axial line of the oblique-viewing endoscope, and in a side-sectional view of the oblique-viewing endoscope taken along the first imaginary line: the illumination window is on a first side of the axial line; and the optical fiber extends in the hard portion along a second side of the axial line, bends to cross the axial line, and ends on the first side of the axial for increasing a radius of curvature of a bent portion of the optical fiber.
However, Sakamoto teaches of an analogous endoscopic device wherein in a direction orthogonal to the distal-most end surface, the imaging window and the illumination window are arranged on a first imaginary line (The examiner notes the first imaginary line is a vertical line that connects the illumination and imaging windows when view from the distal end of the endoscope), the first imaginary line being orthogonal to the axial line of the oblique-viewing endoscope (see examiner’s annotated Fig. 1; The examiner notes that the first imaginary line is a vertical line, while the axial line a horizontal line, which means the two lines are orthogonal to each other), and in a side-sectional view of the oblique-viewing endoscope taken along the first imaginary line (Fig. 1): the illumination window (Fig. 1- irradiation window 18) is on a first side of the axial line (see irradiation window 18 in examiner’s annotated Fig. 1); and the optical fiber (Fig. 1- light guide 19) extends in the hard portion along a second side of the axial line (See light guide 19 in examiner’s annotated Fig. 1), bends to cross the axial line (See light guide 19 in examiner’s annotated Fig. 1), and ends on the first side of the axial for increasing a radius of curvature of a bent portion of the optical fiber (See examiner’s annotated Fig. 1).

    PNG
    media_image4.png
    640
    1156
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical fiber of Komi so that it extends second side of the axial line, bends to cross the axial line, and ends on the first side of the axial line as taught by Sakamoto. It would have been advantageous to make the combination in order to reduce the diameter of the endoscope ([0021] of Sakamoto).
Regarding claim 14, Komi, as modified by Nakao, teaches the oblique-viewing endoscope according to claim 13, but Komi does not expressly teach wherein the first imaginary line intersects an optical center axis of the camera and an illumination optical axis of the optical fiber when viewed in the direction orthogonal to the distal- most end surface.
However, Sakamoto teaches of an analogous endoscopic device wherein the first imaginary line intersects an optical center axis of the camera and an illumination optical axis of the optical fiber when viewed in the direction orthogonal to the distal- most end surface (The examiner notes the first imaginary line is a vertical line that connects the illumination and imaging windows when view from the distal end of the endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical fiber of Komi so first imaginary line intersects an optical center axis of the camera and an illumination optical axis of the optical fiber when viewed in the direction orthogonal to the distal- most end surface, as taught by Sakamoto. It would have been advantageous to make the combination in order to reduce the diameter of the endoscope ([0021] of Sakamoto).
Regarding claim 15, modified Komi teaches the oblique-viewing endoscope according to claim 12, but Komi does not expressly teach wherein, in a direction orthogonal to the distal-most end surface, the imaging window and the illumination window are arranged on a first imaginary line (The examiner notes the first imaginary line is a vertical line that connects the illumination and imaging windows when view from the distal end of the endoscope), the first imaginary line being orthogonal to the axial line of the oblique-viewing endoscope (see examiner’s annotated Fig. 1; The examiner notes that the first imaginary line is a vertical line, while the axial line a horizontal line, which means the two lines are orthogonal to each other), and in a side-sectional view of the oblique-viewing endoscope taken along the first imaginary line (Fig. 1), the camera is entirely between the optical fiber and the distal-most end surface (Fig. 1- ccd 14; the examiner notes that ccd 14 is between the distal-most end surface and the proximal end of the optical fiber).
However, Sakamoto teaches of an analogous endoscopic device wherein, in a direction orthogonal to the distal-most end surface, the imaging window and the illumination window are arranged on a first imaginary line (The examiner notes the first imaginary line is a vertical line that connects the illumination and imaging windows when view from the distal end of the endoscope), the first imaginary line being orthogonal to the axial line of the oblique-viewing endoscope (see examiner’s annotated Fig. 1; The examiner notes that the first imaginary line is a vertical line, while the axial line a horizontal line, which means the two lines are orthogonal to each other), and in a side-sectional view of the oblique-viewing endoscope taken along the first imaginary line (Fig. 1), the camera is entirely between the optical fiber and the distal-most end surface (Fig. 1- ccd 14; the examiner notes that ccd 14 is between the distal-most end surface and the proximal end of the optical fiber).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscope of Komi to include the imaging window and the illumination window are arranged on a first imaginary line, the first imaginary line being orthogonal to the axial line of the oblique-viewing endoscope, and the camera entirely between the optical fiber and the distal-most end surface, as taught by Sakamoto. It would have been advantageous to make the combination in order to reduce the diameter of the endoscope ([0021] of Sakamoto).
Regarding claim 16, modified Komi teaches the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein the oblique end surface retreats from the tip along the axial line (Fig. 3-inclined flat surface portion 4).
Claims 8-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JPH11276424A to Komi in view of JP H09122071 A to Sakamoto et al. (hereinafter “Sakamoto”) and in further view of U.S. Publication No. 2009/0177034 to Urakawa et al. (hereinafter “Urakawa”).
Regarding claim 8, modified Komi teaches the oblique-viewing endoscope according to claim 1, and Komi further discloses wherein a light is provided in the hard portion in such a manner that an illumination optical axis of the light extends approximately perpendicularly to the oblique end surface (Fig. 7 - light guide 31), but neither Komi nor Sakamoto expressly teach wherein the light is a light emitting diode.
However, Urakawa teaches of an analogous endoscopic device wherein a light emitting diode is provided in the hard portion in such a manner that its illumination optical axis extends approximately perpendicularly to the oblique end surface (Fig. 2 - LED 7 c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Komi to utilize the light emitting diode of Urakawa. It would have been advantageous to make the combination in order to emit illumination light to the subject in the field of view of the objective optical system ([0022] of Urakawa).
Regarding claim 9, modified Komi, as modified by Urakawa, teaches the oblique-viewing endoscope according to claim 8, and Komi further discloses wherein the light emitting diode is offset and disposed on a second imaginary line that is shifted in parallel from a first imaginary line that crosses an optical center axis of the camera and an illumination optical axis of the optical fiber (see examiner’s annotated Fig. 3).

    PNG
    media_image5.png
    650
    721
    media_image5.png
    Greyscale

Regarding claim 10, modified Komi, as taught by Urakawa, teaches the oblique-viewing endoscope according to claim 8, but neither Komi nor Sakamoto expressly teach wherein the optical fiber is configured to be connected to an excitation light source and to emit excitation light for causing a subject to emit fluorescence light; and the light emitting diode is configured to emit white illumination light for illuminating the subject.
However, Urakawa teaches of an analogous endoscopic device wherein the light emitting diode is configured to emit white illumination light for illuminating the subject ([0022] - LED 7 c provided each so as to sandwich the objective optical system 7 b and emitting illumination light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Komi, as modified by Urakawa to include the light emitting diode of Urakawa. It would have been advantageous to make the combination in order to emit illumination light to the subject in the field of view of the objective optical system ([0022] of Urakawa).
Regarding claim 18, Komi discloses in Fig. 1 an oblique-viewing endoscope, comprising: 
	a hard portion arranged at a tip of the oblique-viewing endoscope (Fig. 2- tip forming portion 2c), the tip extending to a distal-most end along an axial line of the oblique-viewing endoscope (See examiner’s annotated Fig. 2 and central axis A1), the hard portion including an oblique end surface (Fig. 2-inclined flat surface portion 4), the oblique end surface extending from the distal-most end of the tip at an oblique angle with respect to the axial line of the oblique-viewing endoscope (see examiner’s annotated Fig. 2), the oblique end surface including an imaging window and an illumination window (Fig. 2- illumination portions 5 and observation portion 6; [0012]- an illuminating unit including an illuminating lens…an objective lens is attached to the observing unit); 
	a camera configured to image through the imaging window from a space inside the hard portion (Fig. 2-solid-state image pickup device 24); and 
	 wherein each of the imaging window and the illumination window is arranged on the oblique end surface with the imaging window being closer to the distal-most end of the tip of the oblique-viewing endoscope than the illumination window (Fig. 3- observation portion 6; the examiner notes that the bottom of observation portion 6 is lower than the bottom of illumination portions 5 and therefore closer to the distal-most end),
	and although Komi discloses a light configured to emit light, via an optical fiber, through the illumination window from the space inside the hard portion (Fig. 7-light guide 31;[0012]- a light guide made of an optical fiber bundle is attached to each illuminating unit), 
	wherein in a cross-sectional view of the oblique-viewing endoscope, the optical fiber extends in the hard portion along a side corresponding to the distal-most end, bends, and ends proximate to the illumination window of the oblique end surface, which is further from the distal-most end of the tip than the imaging window on the oblique end surface, for increasing a radius of curvature of a bent portion of the optical fiber (Fig. 7- light guide 31), Komi does not expressly teach a light emitting diode, and wherein the optical fiber bends to entirely cross the axial line.
However, Urakawa teaches of an analogous oblique-viewing endoscopic device including a light emitting diode configured to emit light through the illumination window from the space inside the hard portion (Fig. 2 - LED 7 c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Komi to include the light emitting diode of Urakawa. It would have been advantageous to make the combination in order to emit illumination light to the subject in the field of view of the objective optical system ([0022] of Urakawa).
Additionally, Sakamoto teaches of an analogous endoscopic device (Fig. 1) including 
	a hard portion arranged at a tip of the oblique-viewing endoscope (Fig. 1 - tip portion 10), the tip extending to a distal-most end along an axial line of the oblique-viewing endoscope (See examiner’s annotated Fig. 1), the hard portion including an oblique end surface (Fig. 1- distal end surface 10A), the oblique end surface extending from the distal-most end of the tip at an oblique angle with respect to the axial line of the oblique-viewing endoscope ([0009]- , an electronic endoscope 10 as a scope is attached with an objective lens 12 such that the distal end surface 10A faces obliquely upward and the entrance window is exposed on the distal end surface 10A), the oblique end surface including an imaging window (Fig. 1- objective lens 12) and an illumination window (Fig. 1- irradiation window 18); 
	a camera configured to image through the imaging window from a space inside the hard portion (Fig.1 - CCD 14); and 
	a light configured to emit light, via an optical fiber, through the illumination window from the space inside the hard portion (Fig. 1- light guide 19), 
	wherein each of the imaging window and the illumination window is arranged on the oblique end surface (Fig. 1- irradiation window 18 and objective lens 12), 
	wherein, in a cross-sectional view of the oblique-viewing endoscope (Fig. 1), the optical fiber (Fig. 1- light guide 19) extends in the hard portion along a side corresponding to the distal-most end (see examiner’s annotated Fig. 1), bends to entirely cross the axial line (see examiner’s annotated Fig. 1), and ends proximate to the illumination window of the oblique end surface (Fig. 1- irradiation window 18) , for increasing a radius of curvature of a bent portion of the optical fiber (Fig. 1).

    PNG
    media_image3.png
    510
    878
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical fiber of Komi, as modified by Urakawa, to entirely cross an axial line, as taught by Sakamoto.  It would have been advantageous to make the combination in order to reduce the diameter of the endoscope ([0021] of Sakamoto).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795